Per Curiam,
Neither of the specifications of error in this case is sustained. The learned court was clearly right in holding that, in his devise to appellant, the intent of her father to create a coverture trust was quite plain,—too plain indeed to justify the introduction of extrinsic evidence. All that is necessary to be said on that and other questions involved will be found in the opinion sent up with the record. On that opinion, the decree, as amended July 28, 1894, is affirmed, and appeal dismissed with costs to be paid by appellant.